BURGESS, Justice,
concurring.
I reluctantly concur. My concurrence is reluctant because of my belief in the “law of the case” doctrine. I fully recognize the issue of the constitutionality of TEX. PARKS & WILD.CODE ANN. sec. 47.037 (Vernon 1976) has been settled as to this court in Baggett v. State, 673 S.W.2d 908 *783(Tex.App.—Beaumont 1984, no pet.). Had I been a member of the court at that time, I would have filed a dissent as I believe Nesloney v. State, 653 S.W.2d 582 (Tex.App.—Houston [14th Dist.] 1983, pet. granted) is the correct disposition of that issue.